Order entered January 11, 2022




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                 No. 05-21-01040-CV

                   RAMCO CONTRACTORS, INC., Appellant

                                           V.

    WEST 7TH BUILDERS I, LLC D/B/A WOOD PARTNERS, ET AL.,
                           Appellees

                On Appeal from the 160th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-21-05713

                                        ORDER

      Before the Court is appellant’s January 7, 2022 motion requesting
confirmation of the due date for its brief or, alternatively, an extension of the
deadline. The clerk’s record has been filed and the reporter’s record is due on
February 22, 2022. See TEX. R. APP. P. 4.1(a), 35.1(a). We GRANT appellant’s
motion to the extent that we confirm that its brief will be due within thirty days
after the reporter’s record is filed. See id. 38.6(a)(2).
                                                /s/    CRAIG SMITH
                                                       JUSTICE